Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, drawn to a method for producing a heart organoid and/or lung organoid, comprising the step: culturing an embryoid body in the presence of FGF protein on a surface of a gel containing an extracellular matrix constituent protein.
Group II, claims 7-11, drawn a kit for producing a heart organoid and/or a lung organoid, comprising: a solution or gel containing an extracellular matrix constituent protein; an FGF protein; and a medium for culturing an embryoid body.
Group III, claims 12-19, drawn to a heart organoid, a lung organoid, or a fragment or cell of these organoids, obtained by culturing an embryoid body in the presence of an FGF protein on a surface of a gel containing an extracellular matrix constituent protein.
Group IV, claims 20-23, drawn to methods for evaluating compounds on a heart or lung, by contacting a heart or lung organoids, obtained by culturing an embryoid body in the presence of an FGF protein on a surface of a gel containing an extracellular matrix constituent protein, with a test compound. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Between Group II and Groups I, III, and IV, these groups lack unity of invention because even though the inventions of these groups require the technical feature of a culture medium for an embryoid body containing an extracellular matrix constituent and an FGF protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Otsuki et al. (The Laryngoscope, 2013).
Otsuki discloses a method for the generation of embryoid bodies from induced pluripotent stem cells for regeneration of respiratory epithelium (Abstract). Otsuki discloses that embryoid bodies were cultured in gelatin-coated well plates with added FGF (Fig. 1, p E9). Otsuki also discloses that embryoid bodies were able to aggregate and develop ciliated morphologies characteristic of the respiratory epithelium (Table III, p E12; column 1, first and second paragraphs, p E12).
.

Between Groups I, III, and IV, these groups lack unity of invention because even though the inventions of these groups require the technical feature of culturing in the presence of an FGF protein on a surface of a gel containing a matrix constituent and an FGF protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Otsuki et al. (The Laryngoscope, 2013).
As above, Otsuki discloses a method for the generation of embryoid bodies from induced pluripotent stem cells for regeneration of respiratory epithelium (Abstract). Otsuki discloses that embryoid bodies were placed in gelatin-coated wells (and therefore not submerged in gelatin) with added FGF for (Fig. 1, p E9). Otsuki also discloses that embryoid bodies were able to aggregate and develop ciliated morphologies characteristic of the respiratory epithelium (Table III, p E12; column 1, first and second paragraphs, p E12).
The expression “special technical feature refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

Claim 12 link(s) inventions III and IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 12.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Election of Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Types of organoids: heart organoid or lung organoid, as in claims 1, 7, and 12.
	If Applicant selects Group I, II, III, or IV above, Applicant must also elect either heart or lung organoids.

	Types of methods for evaluating compounds on a heart or lung: a method for evaluating therapeutic activity or a method for evaluating toxicity, as in claims 20-23.
	If Applicant, selects Group IV, Applicant must also elect either a method for evaluating therapeutic activity or a method for evaluating toxicity.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-23.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632